DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuhisa et al. (JP2015038544A; translation attached herewith).
Regarding claim 1, Kazuhisa discloses a display device (see figures 1-10, for instance) comprising: a display panel (100) including two substrates facing each other with a liquid crystal enclosed therebetween and two electrodes to which a potential difference controlling orientation of the liquid crystal is given (via elements 108, 118), the display panel being provided with a plurality of pixels (110); and a light source (11R, 11G, 11B) device configured to emit light to the display panel, wherein the light source device includes a first light source (11R) configured to emit light in a first color, a second light source (11G) configured to emit light in a second color, and a third light source (11B) configured to emit light in a third color, a display period of a frame image includes three subframe periods (see figure 5, for instance) and an adjusting subframe period for adjusting a color reproduced in the three subframe periods (R, G, B), the three subframe periods includes a first subframe period (R1, G1, B1), a second subframe period (R2, G2, B2), and a third subframe period (R3, G3, B3), the light source device is configured to emit light for reproducing a color corresponding to first chromaticity coordinates in the first subframe period, emit light for reproducing a color corresponding to second chromaticity coordinates in the second subframe period, emit light for reproducing a color corresponding to third chromaticity coordinates in the third subframe period (see figure 6, for instance), and emit light for reproducing a differential color (see figure 5, for instance, elements R4, G4, B4) in the adjusting subframe period, a triangular chromaticity coordinate area with the first chromaticity coordinates, the second chromaticity coordinates, and the third chromaticity coordinates as apexes includes chromaticity coordinates of pixel data obtained by excluding partial pixel data having a relatively low gradation value from a plurality of pieces of pixel data included in frame image data (see figure 6, for instance), the triangular chromaticity coordinate area is part of a color gamut with chromaticity coordinates of the first color (see figure 6, for instance), chromaticity coordinates of the second color, and chromaticity coordinates of the third color as apexes, and the differential color is a complementary color of a mixed color of the color corresponding to the first chromaticity coordinates, the color corresponding to the second chromaticity coordinates, and the color corresponding to the third chromaticity coordinates (see figures 5-6 and 8, for instance).
Regarding claim 2, Kazuhisa discloses the display device according to claim 1, wherein the light source device (11R, G, B) configured to emit light from a lateral side of the display device (100).
Regarding claim 3, Kazuhisa discloses the display device according to claim 1, wherein the first color is red, the second color is green, and the third color is blue (see figure 1).
Regarding claim 5, Kazuhisa discloses the display device according to claim 1, wherein the adjusting subframe period is a period after the first subframe, the second subframe, and the third subframe in the display period of the frame image (see figure 5, for instance).
Regarding claim 6, Kazuhisa discloses the display device according to claim 1, wherein the adjusting subframe period is provided in a period after the first subframe period and before the second subframe period, a period after the second subframe period and before the third subframe period, and a period after the third subframe period, in the display period of the frame image (see figure 5, for instance).
Regarding claim 7, Kazuhisa discloses the display device according to claim 1, wherein a time length of the adjusting subframe period depends on brightness of the light to be emitted from the light source device (see figure 5, for instance).
Regarding claim 8, Kazuhisa discloses the display device according to claim 1, wherein in the adjusting subframe period, a pixel signal corresponding to the differential color is written to the pixels collectively (see figure 5, for instance).
Regarding claim 9, Kazuhisa discloses the display device according to claim 1, wherein the light source device (11R, G, B) is configured to emit the light from a lateral side of the display panel, and in the adjusting subframe period, a gradation value of a pixel signal to be written to a pixel located relatively far from the light source device is higher than a gradation value of a pixel signal to be written to a pixel located relatively close to the light source device (See figure 5).
Regarding claim 10, Kazuhisa discloses the display device according to claim 1, wherein the partial pixel data is 5% or less of the pieces of pixel data included in the frame image data (see figure 8, for instance).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhisa in view of Nakamura et al. (US 2019/0197968).
Regarding claim 4, Kazuhisa discloses the display device according to claim 1. However, Kazuhisa does not expressly disclose wherein the liquid crystal is a polymer-dispersed type liquid crystal.
Nakamura discloses a display device (see figures 1-2, for instance), including three color sequential light sources (30) for illumination, wherein the liquid crystal (24) is a polymer-dispersed type liquid crystal ([0039])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PDLC display structure of Nakamura in the display of Kazuhisa. The motivation for doing so would have been to reduce light leakage while widening color gamut and clarity of the display, as taught by Nakamura ([0159]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        10/22/2022